Title: To James Madison from Absalom Waller and Andrew Broaddus, November 1813
From: Waller, Absalom,Broaddus, Andrew
To: Madison, James


        
          
            Sir.
            Caroline. Novr. 1813.
          
          The underwritten extract from the Minutes of the Association of which we are members, will explain to you our object in addressing you on the present occasion.
          
          Believing, as we do, and as we trust, Sir, you do also, that, whatever wisdom may be employed in directing the councils—and whatever energy in asserting the rights of a Nation, its destiny still depends ultimately on the will of the Supreme Ruler of the World; and hoping, therefore, that the resolution and wish of the Association will meet your full concurrence and approbation, we subscribe ourselves, with the highest consideration and respect, Sir, Yr. ready Servants for Christ’s sake
          
            A. WallerAndw. Broaddus.
          
        
        
          Extract from the Minutes of the Baptist Association in the District of Goshen, Virga.; held at North Pamunkey Meeting House, Orange, in October, 1813.
          “On recommendation of the Committee of Arrangement,
          “Resolved, that this Association concur with the Dover Association, in a measure to the following effect, viz.
          “We cordially approve of the appointment of days of humiliation, fasting & prayer, by way of appeal to Heaven, in the present crisis of our public affairs; Therefore,
          “Resolved, that Elders Absalom Waller & Andw. Broaddus be directed to furnish the President of the United States, (thro’ the proper medium,) with a copy of the above resolution; petitioning him to recommend, at an early period, an appointment, (or appointments,) of the above nature.”
          
            Signed
          Attest. Jno. Poindexter Moderator
            Andw. Broaddus Clk.
          
        
      